Citation Nr: 1429340	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-40-599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for thoracolumbar strain.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from April 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  Prior to April 29, 2009, the thoracolumbar strain resulted in limiting forward flexion to 60 degrees; it did not result in ankylosis and did not have associated objective neurological abnormalities for which separate ratings could be granted.  

2.  From April 29, 2009, the thoracolumbar strain has not resulted in limiting forward flexion to 60 degrees, has not resulted in a combined range of motion not greater than 120 degrees, has not caused muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, has not resulted in ankylosis, and does not have associated objective neurological abnormalities for which separate ratings can be granted.


CONCLUSIONS OF LAW

1.  Prior to April 29, 2009, the criteria for a 20 percent rating, but no higher, for thoracolumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5237 (2013).

2.  From April 29, 2009, the criteria for a rating in excess of 10 percent for thoracolumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in a letter dated in January 2007 regarding the type of evidence necessary to establish his claim.  He was instructed that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in April 2007, April 2009, and November 2011.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In this case, the Veteran's lumbar spine disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237, which evaluates impairment from lumbosacral strains.  38 C.F.R. § 4.71a, DC 5237 (2013).

Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

A January 2007 treatment record shows that the Veteran complained of tingling and numbness in his lower legs and hands/fingers for the past year.

The Veteran was afforded a VA examination in April 2007.  He reported constant thoracic pain rated as four out of ten (4/10) that went up to 6/10 every day.  He denied flare-ups of pain.  The Veteran reported radiating pain when he coughed or sneezed; the pain radiated to the sides of the rib cage.  He reported tingling in the lower extremities on the tops of the feet bilaterally.  He also reported having decreased range of motion of the spine.  The Veteran reported that no medical provider diagnosed bowel or bladder incontinence related to his spine condition.  The examiner noted that no other associated features or symptoms were reported.  No assistive devices or braces were used.  There were no incapacitating episodes in the past 12 months.  It had no effect on his occupation or daily activities except he avoided lifting over about 20 pounds.  He no longer did free weights at the gym and could not twist as much when warming up prior to running.

Examination revealed a steady gait.  Some thoracic kyphosis was noted as was flattening of the lumbar concavity.  Range of motion testing revealed flexion to 60 degrees with pain at 60 degrees; extension to 15 degrees with pain at 13-15 degrees; right lateral flexion to 25 degrees with pain at 21-25 degrees; left lateral flexion to 22 degrees with pain at 18-22 degrees; right lateral rotation to 18 degrees with pain at 17-18 degrees; and left lateral rotation to 22 degrees with pain at 20-22 degrees.  Following repetition, there was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran complained of lumbar pain with certain ranges of motion.  There was tenderness of the lumbar spine.  There was no lumbar muscle spasm, lumbar weakness or guarding due to pain.  He complained of thoracic pain with ranges of motion.  The thoracic area was non-tender thoracic and there was no thoracic muscle spasm.  Sensation was intact to pinprick and light touch on feet, legs, chest, abdomen, and thoracic area.  The Veteran's leg muscles appeared symmetrical bilaterally.  Strength was normal of 5/5 throughout his bilateral lower extremities.  Reflexes were normal of 2+/2+ bilaterally.  

In his September 2007 notice of disagreement, the Veteran asserted that an increased rating was warranted due to his use of a TENS unit, need for prescription medication, and increase in pain due to moving as a result of Hurricane Katrina.  
 
At an April 2009 VA examination, the Veteran denied a history of urinary incontinence, urgency, retention requiring catheterization, and frequency; nocturia; fecal incontinence; obstipation; erectile dysfunction; numbness; paresthesias; leg or foot weakness; falls; and unsteadiness.  He reported a history of decreased motion, stiffness and pain; he denied fatigue, weakness and spasms.  The Veteran had constant daily pain that was moderate in severity with no radiation.  There were no flare-ups of spinal conditions and no incapacitating episodes.  No assistive devices were used.  The Veteran was able to walk one third of a mile.  Examination revealed normal posture, head position and symmetry in appearance.  There were no abnormal curvatures such as gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis and ankylosis.  There were no objective abnormalities such as spasm, atrophy, guarding, pain with motion, tenderness and weakness.  Strength was 5/5 throughout his bilateral lower extremities and there was no atrophy; muscle tone was normal.  Sensory examination was 2/2 for vibration, pinprick, light touch, and position sense.  Deep tendon reflexes were 2+ bilaterally.  Range of motion testing revealed flexion to 90 degrees; extension to 30 degrees; lateral flexion to 30 degrees bilaterally; and lateral rotation to 45 degrees bilaterally.  There was no objective evidence of pain on active motion or following repetition.  There was no additional limitation after three repetitions.  Lasegue's sign was negative.  The Veteran was employed full-time; his disability had significant effects on his usual occupation in that he had problems lifting and carrying and pain.  He could lift up to 30 pounds.  It had no effect on shopping, feeding, bathing, dressing, toileting and grooming; and a mild effect on chores, exercise, sports, recreation and traveling.  

The Veteran was afforded a VA examination in November 2011.  He reported recently having a treadmill accident requiring surgery for his toes and that his back pain had increased since then.  He presently reported increasing pain and stiffness in the low back even before the treadmill accident.  Range of motion testing revealed flexion to 90 degrees with pain at 90 degrees; extension to 30 degrees with pain at 30 degrees; lateral flexion to 30 degrees bilaterally with pain at 30 degrees; and lateral rotation to 30 degrees bilaterally with pain at 30 degrees.  There were no additional limitations in ranges of motion following repetition.  No functional loss or functional impairment was noted.  He did not have localized tenderness or pain to palpation and no guarding or muscle spasm.  Muscle strength was normal of 5/5 throughout his bilateral lower extremities and there was no muscle atrophy.  Deep tendon reflexes were normal 2+ bilaterally and sensory examination was normal throughout his bilateral lower extremities.  Straight leg raising test was negative bilaterally.  The Veteran did not have any pain or other signs or symptoms of radiculopathy.  He did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  He did not have intervertebral disc syndrome (IVDS).  No assistive devices were used.  His disability was opined not to impact his ability to work.  

None of the Veteran's treatment records have shown his ranges of motion; muscle atrophy or other evidence of disuse; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis; or associated objective abnormalities.  
Based on a review of the evidence, the Board concludes that staged ratings are appropriate.  In this case, the April 2007 VA examination showed flexion to 60 degrees with pain at 60 degrees.  As a 20 percent evaluation is warranted for flexion not greater than 60 degrees, when affording the Veteran the benefit-of-the-doubt, the Board concludes that the criteria for a 20 percent rating have been met based on the results of this examination.  However, at the April 2009 and November 2011 examinations, the Veteran was shown to have flexion to 90 degrees.  As such, a rating of only 10 percent is warranted from the date of the April 2009 examination.  The Board also finds that prior to April 2009, while a 20 percent rating is warranted, the criteria for a 40 percent rating have not been met as the evidence fails to show flexion 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Therefore, the Board concludes that a 20 percent rating is warranted prior to April 29, 2009, the date of the April 2009 VA examination, while a 10 percent rating is warranted thereafter.  

The Board has considered the Veteran's contentions for why a higher rating is warranted.  However, while the Veteran requires treatment, the evidence fails to show that his symptomatology meets the criteria for a rating in excess of 20 percent prior to April 29, 2009, and in excess of April 29, 2009, for the reasons set forth above.  

In reaching the conclusion that a rating in excess of 20 percent prior to April 29, 2009, and in excess of 10 percent from April 29, 2009, is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  As already set forth above, the examinations take into account the Veteran's functional impairment and discuss his pain on ranges of motion.  None of the examinations or treatment records show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected lumbar spine disability.  Accordingly, the criteria for a rating in excess of 20 percent prior to April 29, 2009, and in excess of 10 percent from April 29, 2009, for limitation of motion for the Veteran's service-connected thoracolumbar strain have not been met.  38 C.F.R. § 4.71a, DC 5237.

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities.  His treatment records and examinations fail to show objective neurologic abnormalities.  Although the Veteran had sensory complaints in January 2007 and at the April 2007 examination, no medical professional has provided any opinion indicating that the Veteran has radiculopathy.  None of his examinations show radiculopathy.  The Veteran has not contended being diagnosed with radiculopathy in either of his lower extremities.  The evidence also fails to show, and the Veteran does not contend, that he has bowel or bladder dysfunction.  Therefore, the Board concludes that the Veteran does not have objective neurologic abnormalities associated with his service-connected lumbar spine disability for which separate ratings are warranted.   

For these reasons, the Board finds that the criteria for a 20 percent rating prior to April 29, 2009 have been met; however, the criteria for a rating of in excess of 10 percent from April 29, 2009, have not been met.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's lumbar spine symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's lumbar spine disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.

Although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected lumbar spine disability.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not, therefore, been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Prior to April 29, 2009, a 20 percent rating for thoracolumbar strain is granted, subject to the law and regulations governing the payment of monetary benefits.

From April 29, 2009, a rating in excess of 10 percent for thoracolumbar strain is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


